El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
Rafael Colorado obtuvo una sentencia de divorcio'contra su esposa Lorenza Capella Martínez fundada en adulterio, confiriéndole la corte la patria potestad de sus menores hijos. Poco después de dictada la sentencia la esposa presentó una solicitud en la que alegaba que su esposo Rafael Colorado le impedía que pudiera ver a sus hijos, lo que constituía una infracción del artículo 175 del Código Civil, y solicitó de la corte que dictara una orden por la que se le permitiera ver a sus hijos y continuar las relaciones de familia con los mismos.
El artículo 175, de dicho código es como sigue:
“En todos los casos'de divorcio, los hijos menores serán puestos bajo el cuidado y patria potestad de la parte que lo hubiere obtenido; pero el otro cónyuge tendrá derecho a continuar las relaciones de fa-milia con sus hijos.”
Durante la dominación española en este país, así como, en todos los Estados de la Unión, la cuestión fundamental ha sido siempre el bienestar de los hijos. Es cierto que el artí-culo 175 expresa que “el otro esposo tendrá derecho a con-tinuar las relaciones de familia con sus hijos. El ejercicio completo de la patria potestad, sin embargo, parece confe-rirle al padre en este caso, el derecho para fijar las horas, conducta y demás disposiciones relativas a los hijos. El estatuto es algo indeterminado y era necesario que una corte *993resolviera los derechos de las partes, y creemos que la corte inferior los resolvió acertadamente a favor de la mujer, per-mitiéndole que viera a sus hijos una vez y por término de cuatro horas cada mes. Las relaciones de familia a que se refiere el estatuto no significan que la esposa divorciada ha de ver a sus hijos frecuentemente, puesto que tal cosa sería perjudicial al bienestar de los mismos, sino que continúa en sus relaciones de familia con ellos cuando los ve como se le ha permitido en este caso, o sea,' una vez al mes. La cuestión referente a la extensión de estas relaciones de familia estaba dentro de la sana discreción de la corte, y no vemos que se haya abusado de dicha discreción teniendo en cuenta especial-mente que el fundamento del divorcio fué el adulterio y que no se probó ante la corte que la mujer se hubiera reformado o'dejado el modo de vivir que tenía que dió origen al divorcio.
Debe confirmarse la orden.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.